Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 The Status of Claims:
Claims 12-15, 22-30, 32,45, 53, and 59-62 are pending. 
Claims 12-15, 22-30, 32,45, 53, and 59-62 are rejected. 


DETAILED ACTION
1. 	Claims 12-15, 22-30, 32,45, 53, and 59-62  are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is  a 371 of PCT/US2019/032117 05/14/2019which claims benefit of 62/671,737 05/15/2018.

    Drawings
3.         The drawings filed on 11/09/20 are accepted by the examiner.  
        IDS
4.          The IDS filed on 11/1129/21 are reviewed by the examiner.
13
14
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15, 22-30, 32,45, 53, and 59-62  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 12-15, 22-29, the terms ” a urolithin derivative” are recited. This expression is vague and indefinite because the specification does not give an exact chemical structure for the terms ”urolithin derivative”. The examiner recommends to put  the exact chemical structure for the terms.  

Claims 14-15 and 22-23, the terms ” substituents” and “substituted” are recited. 
These ar15e are vague and indefinite because in the absence of the specific moieties intended to22 effectuate modification by the “substitution” or attachment to the chemical core claimed,2 the term “substituted” renders the claims in which it appears indefinite in all occurrences wherein applicants fails to articulate by chemical name, structural formula or sufficiently distinct functional language, the particular moieties applicants regards as those which will facilitate substitution, requisite to identifying the composition of matter claimed.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


5.	Claims 45 and 56 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating alcoholic liver disease (ALD), intestinal Page 4 of 7Application No: 17/053,811 Attorney Docket No: 18034-04 (35783.04148) permeability, leaky gut, metal induced gut leakiness, stress induced gut leakiness, radiation induced gut permeability, colitis, local inflammation, inflammation in the brain, inflammation in the mouth, inflammation in the esophagus, inflammation in the stomach, inflammation in the small intestine, systemic inflammation, inflammatory bowel disease, infection-induced inflammatory disease, sepsis, sepsis-induced kidney injury, sepsis- induced lung injury, scleroderma, vasculitis, drug-induced vasculitis, neuroinflammatory disorders, breast cancer, colon cancer and fibrosis, does not reasonably provide enablement for treating any other diseases  . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 

 The broad scope of enablement for the “  method for treating an animal for a disease, comprising one or more administrations of one or more compositions comprising the compound of claim 12 “ is not present in the specification.  
The specification does not elaborate how the animal for any disease can be treated by a urolithin derivative; such information is crucial because the specification must reasonably convey to those skilled in the art that the applicants were in possession of the claimed invention as of the date of invention; furthermore, the specification must enable a person skilled in the art not only to make, but to use the claimed invention without undue experimentation. In this case, there must be a showing that allergic conjunctivitis can be treated. 

The specification falls short because data essential for treating many other numerous malignant tumors or cancers such as gastrointestinal cancer, ,  liver cancer, hepatocellular carcinoma, pancreatic cancer, biliary tract cancer, stomach cancer, genitourinary cancer, bladder cancer, testicular cancer, cervical cancer, malignant mesothelioma, osteogenic sarcoma, esophageal cancer, laryngeal cancer, prostate cancer, hormone-refractory prostate cancer, lung cancer, small cell lung cancer, non-small cell lung cancer, hematological cancer,  lymphoma, Hodgkin lymphoma, non-Hodgkin lymphoma, follicular lymphoma, diffuse large B-cell lymphoma, ovarian cancer, brain cancer, neuroblastoma, Ewing's sarcoma, kidney {00832694} 12cancer, epidermoid cancer, skin cancer, head and/or neck cancer, head and neck squamous cell carcinoma, and mouth cancer and many other types of malignant tumors by administering an effective amount of the claimed urolithinb derivative compound to a subject in need is not described in the specification. 
Furthermore, there are more than 3000 cancers. Applicants have not identified a specific compound capable of treating “cancers” broadly. Thus, the existence of such a “silver bullet” is contrary to our present understanding in oncology.  Even the most broadly effective anti-tumor agents are only effective against a small fraction of the vast number of different cancers known. This is true in part because cancers arise from a wide variety of sources, such as viruses (e.g. EBV, HHV-8, and HTLV-1), exposure to chemicals such as tobacco tars, genetic disorders, ionizing radiation, and a wide variety of failures of the body’s cell growth regulatory mechanisms. The specification falls short because data essential for treating all kinds of cancers is not described in the specification. In the absence of specific malignant tumors or otherwise, data showing inhibition of the multiplication of cancer cells, such a  broad assertion is not believable in view of the contemporary knowledge of the  art. 34 USPQ 2d, 1436 (Fed Cir. 1995) . See also, MPEP 2107.01, 2107.02. 2107.03, 2164.01©, 2164.04, 2164.07.
Different types of cancers affect different organs and have different methods of growth and harm to the body, and different vulnerabilities. Thus, it is beyond the skill of oncologists today to get an agent to be effective against cancers generally, evidence that the level of skill in this art is low relative to the difficulty of such a task. See also, In re Joller, 206 USPQ 885(CCPA 1980).
Moreover, regarding Alzheimer’s Disease), many scientists and medical doctors are in search for finding the main causative factors  in  order to treat the Alzheimer’s Disease. For example, according to Meda et al (Nature 374,647 (1995) and Larner (Neurosci. Res. Commun. 20 , 147 (1997), -amyloid peptide was shown to exert direct toxic effects on neutrons and to inhibit neurite growth in vitro. Thus, therapeutic approaches that can modulate A peptide toxicity have been hypothesized to represent important methods for controlling the onset of AD. It is postulated that if neuronal cells can be protected from A peptide/senile plaque-induced toxicity, the onset of AD may be delayed; furthermore, St. George-Hyslop et al (Nature 400, 116 (1999) indicates that  an anti-A protein antiboby was shown to clear senile plaques and protect mutant PDAPP mice from the onset of AD. From this, the generation of reactive oxygen intermediates through oxidative stress caused by A  peptide has been suggested to be the major pathway of A peptide-induced cytotoxicity.  Thus, there is no positive correlation between the peptide-induced toxicity against certain cells and the claimed compounds’ inhibitors of MAO A and MAO B to be considered for treating Alzheimer’s disease 

In evaluating the enablement in question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.

In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. § 112, first paragraph, have been described.  They are:
1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims, 
	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.

The Nature of the Invention

	The nature of the invention in claims 45 and 53 is as followed:
45.A method for treating an animal for a disease, comprising one or more administrations of one or more compositions comprising the compound of claim 12 , wherein the compositions may be the same or different if there is more than one administration.  

  53. (Currently Amended) The method of claim 45 , wherein the method is for treating alcoholic liver disease (ALD), non-alcoholic steatohepatitis (NASH), intestinal Page 4 of 7Application No: 17/053,811 Attorney Docket No: 18034-04 (35783.04148) permeability, leaky gut, metal induced gut leakiness, stress induced gut leakiness, radiation induced gut permeability, colitis, local inflammation, inflammation in the brain, inflammation in the mouth, inflammation in the esophagus, inflammation in the stomach, inflammation in the small intestine, systemic inflammation, inflammatory bowel disease, ulcerative colitis, Crohn's disease, infection-induced inflammatory disease, sepsis, sepsis-induced kidney injury, sepsis- induced lung injury, scleroderma, vasculitis, drug-induced vasculitis, neuroinflammatory disorders, Alzheimer's Disease, Parkinson's Disease, anxiety, depression, metabolic stress, cardiovascular disease, sarcopenia, muscle degenerative disease, Duchenne muscular dystrophy, nonalcoholic fatty liver disease, drug-induced liver injury, alpha -antitrypsin deficiency, ischemia/reperfusion injury, obesity, metabolic syndrome, type II diabetes mellitus, hyperlipidemia, osteoarthritis, neurodegenerative disease, amyotrophic lateral sclerosis (ALS), cancer, cancerous tumors, breast cancer, colon cancer, cognitive disorder, stress, mood disorder, or fibrosis.

The amount of direction or guidance present

The direction present in the instant specification is that one or more administrations of one or more compositions comprising the compound
to the animal in need for  treating any disease or specific groups of the diseases  .  However, the specification is silent and fails to provide enough guidance as to whether or not  every known diseases including  all types of cancers or bystander tumors and Alzheimer’s Disease require only the use of the claimed compound for all kinds of malignant tumor /or cancer treatment successfully; i.e. the specification fails to provide enough correlation between various claimed cancers and the claimed compound.  Also, there is no direction and guidance for how all the treatments of the claimed cancers/tumors are directly linked to the claimed compound.


The presence or absence of working examples


In the specification, there are five examples (A-F) in which  anti-inflammatory activities,  MAO A and MAO B of the compounds ,  scleroderma, sepsis, alcohol induced gut barrier, chronic alcohol liver disease, colitis, colon cancer  are discussed and investigated. 31 But there are no other actual working examples for the treatment for all the heterogeneities of malignant tumors/cancers as well as Alzheimer’s Disease using the claimed compound in the specification.  Also, the specification does not contain any pharmacological data regarding the treatments for all the heterogeneities of cancers/tumors while using the claimed compound. Thus, the specification fails to provide sufficient working examples as to how the treatment of all the heterogeneities of cancers and and Alzheimer’s Disease can be treated successfully by the claimed compound without any unexpected negative effects of using the claimed compound. 


The breadth of the claims

The breadth of the claims is that the claimed urolithin derivative compound can treat all the heterogeneities of cancers and and Alzheimer’s Disease, without regards as to the clinical side effects of the compound on treating various types of the claimed malignant tumors/ cancers except for being tested colon cancer with the claimed compounds of the formula (I) as shown in Example 3.

The quantity of experimentation needed

	           The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine whether or not the claimed compound would provide a beneficial treatment of all the heterogeneities of cancers/tumors and Alzheimer’s Disease while treating any types of the claimed malignant tumors and Alzheimer’s Disease.
The level of the skill in the art

	The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine whether or not the claimed compound can be led to exhibit the desired pharmacological activity for treating all the heterogeneities of the claimed malignant tumors and Alzheimer’s Disease.  
	Thus, the specification fails to provide sufficient support for the treatment of all the heterogeneities of the claimed cancers and Alzheimer’s Disease.  As a result, it necessitates one of the skilled artisans in the art to perform an exhaustive search for selecting claimed cancers suitable for the claimed compound and which urolithin derivative can be effective in order to practice the claimed invention.
Genentech Inc. v. Novo Nordisk A/S    (CA FC) 42 USPQ2d 1001  (3/13/1997), states that “ a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test whether or not all the claimed cancers and Alzheimer’s Disease can be treated by the claimed compound, which is encompassed in the instant claims, with no assurance of success. The examiner recommends to put the specific cancers to the claims.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 12-15, 22-24 and 30 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated clearly  by Tangerbeck et al (US 9,096,795). .
 Tangerbeck et al discloses the following compounds and a composition : 

 
    PNG
    media_image1.png
    197
    351
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    152
    383
    media_image2.png
    Greyscale

(see col. 23-24, scheme 6, compounds# 14,17)

    PNG
    media_image3.png
    893
    598
    media_image3.png
    Greyscale

 (see col. 106, Example 2)
Regardless of the presence of the limitation of the urolithin cyclic ester resulting in improved potency of the derivative as compared to urolithin A, or improved stability of the derivative at acidic pH and/or in presence of esterase and/or protease as compared  to urolithin A.
They are inherently identical with the claims compounds.

6.	Claim(s) 12, 22-23, 30, 32, 45, and 53 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated clearly  by Rinsch et al (WO2015/097231 A1 9,096,795). .

Rinsch et al discloses the followings:

    PNG
    media_image4.png
    709
    1081
    media_image4.png
    Greyscale

(see page. 32, claim 9)

    PNG
    media_image5.png
    500
    1135
    media_image5.png
    Greyscale

(see page. 36, claims 16-17)
Regardless of the presence of the limitation of the urolithin cyclic ester resulting in improved potency of the derivative as compared to urolithin A, or improved stability of the derivative at acidic pH and/or in presence of esterase and/or protease as compared  to urolithin A.
They are inherently identical with the claims compounds.


7.	Claim(s) 12, 22-24 and 27-28 ,are rejected under 35 U.S.C. 102 (a)(1) as being anticipated clearly  by Garcia-Munoz et al (CRITICAL REVIEWS IN FOOD SCIENCE AND NUTRITION, vol . 54. no. 12. 28 February 2014 (2014-02-28), pages 1584-1598).
	
Garcia-Munoz et al discloses the following compounds

    PNG
    media_image6.png
    250
    470
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    219
    399
    media_image7.png
    Greyscale
(see pasge 1586, Fig 1 )

Regardless of the presence of the limitation of the urolithin cyclic ester resulting in improved potency of the derivative as compared to urolithin A, or improved stability of the derivative at acidic pH and/or in presence of esterase and/or protease as compared  to urolithin A.
They are inherently identical with the claims compounds.


8.	Claim(s) 12-15, 22-28 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated clearly  by Guo et al (US 2010/0310512). .
Guo et al discloses the following compounds: 



    PNG
    media_image8.png
    148
    216
    media_image8.png
    Greyscale

(see page 187)
 
    PNG
    media_image9.png
    170
    342
    media_image9.png
    Greyscale
 (see page 194)

    PNG
    media_image10.png
    223
    317
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    179
    548
    media_image11.png
    Greyscale

(see page 590)
Regardless of the presence of the limitation of the urolithin cyclic ester resulting in improved potency of the derivative as compared to urolithin A, or improved stability of the derivative at acidic pH and/or in presence of esterase and/or protease as compared  to urolithin A.
They are inherently identical with the claims compounds.

Conclusion 
Claims 12-15, 22-30, 32,45, 53, and 59-62 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAYLOR V OH/           Primary Examiner, Art Unit 1625                                                                                                                                                                                             	8/13/2022